Citation Nr: 0907866	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  06-08 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for lumbar strain, 
currently evaluated as 20 percent disabling. 

2.  Entitlement to an increased rating for right knee 
impairment of tibia, currently evaluated as 20 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel




INTRODUCTION

The Veteran had active duty service from March 1976 to 
February 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran's notice of disagreement was received in 
September 2005.  A statement of the case was issued in 
January 2006, and a substantive appeal was received in March 
2006. 

The Board notes that the Veteran's notice of disagreement 
initiated an appeal as to entitlement to an increased rating 
for left knee chondromalacia status post arthroscopy and 
meniscectomy with degenerative joint disease, currently 
evaluated as 20 percent disabling, which was denied in the 
September 2005 rating decision.  However, his substantive 
received in March 2006 limited his appeal to the two issues 
listed on the first page of this decision. 

In the aforementioned notice of disagreement received in 
September 2005, the Veteran referenced psychiatric 
disability, hypertension, and chest pains.  Further, the 
Veteran's representative claimed in a February 2009 statement 
entitlement to service connection for left leg and foot 
disabilities, to include as secondary to the Veteran's 
service-connected lumbar strain.  These matters are hereby 
referred to the RO for appropriate action.  

The lumbar spine disability issue is being remanded to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.  
VA will notify the appellant if further action is required on 
the appellant's part.


FINDING OF FACT

The Veteran's service-connected right knee impairment of 
tibia is manifested by malunion of the tibia and fibula with 
moderate knee disability.  


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 20 percent for the Veteran's service-connected 
right knee impairment of tibia have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.71a and Code 5262 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in July 2005.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.                                                                           

The RO provided the appellant with additional notice in July 
2007, subsequent to the September 2005 adjudication.  The 
notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

While the July 2007 notice was not provided prior to the 
September 2005 adjudication, the claimant has had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claim was subsequently readjudicated in a July 2007 
supplemental statement of the case, the same day the notice 
was issued in July 2007.  The Veteran and his representative 
have not alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant' s employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the claimant' 
s employment and daily life (such as a specific measurement 
or test result), the Secretary must provide at least general 
notice of that requirement to the claimant.  Additionally, 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability. 

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in July 2005 and in July 2007 that 
fully addressed all four notice elements.  The letter 
informed the appellant of what evidence was required to 
substantiate the increased rating claims and of the 
appellant's and VA's respective duties for obtaining 
evidence.  With regard to the recent Vazquez judicial 
holding, there has clearly been no compliant notice since the 
Court just rendered the decision in January 2008.  However, 
review of the record leads the Board to conclude that the 
Veteran effectively had actual knowledge of the essential 
elements discussed by the Court in Vazquez.  The July 2005 
and July 2007 letters to the Veteran advised him that in 
determining the rating, VA would look to the nature and 
symptoms of his disability, the severity and duration, and 
the impact on employment.  Moreover, the Veteran was given a 
list of examples of the types of evidence which would be 
pertinent to his claim and advised to give such evidence to 
VA or tell VA about it.  The Veteran submitted a statement 
from his former manager that was received in August 2005.  By 
letter received in September 2005, he noted that he needed a 
cane for support and had trouble cleaning and dressing 
himself due to his back injury/pain; and as for his knee, he 
said that osteoarthritis prevented him from working full 
time.  The submission of these statements exemplifies that 
the Veteran was aware that he should report how his 
disabilities affected his employment and daily life.  
Additionally, in that same letter received in September 2005, 
he noted that a VA examiner diagnosed lumbar degenerative 
disc disease and magnetic resonance imaging (MRI) results 
revealed multiple degenerative changes; and, as noted above, 
he mentioned that he had osteoarthritis in his knees.  Also, 
in a substantive appeal received in March 2006, the Veteran 
mentioned the arthritis in his back and commented on his 
forward flexion.  Submission of the aforementioned statements 
shows that the Veteran also knew that arthritis and range of 
motion would be considered in claims for increased rating.  
The Board also believes it significant that the Veteran has 
been represented by a national service organization which is 
well-versed in laws and regulations pertaining to the 
Veteran's claim.  The Board believes the Veteran, through 
Disabled American Veterans, can be viewed as having actual 
knowledge of the substance of the information discussed in 
Vazquez.  It is assumed that the representative, as the 
Veteran's agent, included such information when providing 
guidance to the Veteran regarding his claims.  As such, there 
has been no resulting prejudice to the Veteran.   

Duty to Assist

VA has obtained VA records, assisted the Veteran in obtaining 
evidence, and afforded the Veteran a VA examination in May 
2007.  All known and available records relevant to the issues 
on appeal have been obtained and associated with the 
Veteran's claims file; and the Veteran and his representative 
have not contended otherwise.  

With regard to the knee disability issue addressed below, VA 
has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on this issue at this time.


Increased Ratings

The present appeal involves the Veteran's claims that the 
severity of his service-connected lumbar strain and right 
knee impairment of tibia warrant higher disability ratings.  
Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.   

Right Knee

The Veteran's service-connected right knee impairment of 
tibia has been rated by the RO under the provisions of 
Diagnostic Code 5262.  Under this regulatory provision, a 20 
percent rating is warranted for malunion of the tibia and 
fibula with moderate knee disability.  A 30 percent rating is 
warranted for malunion of the tibia and fibula with marked 
knee disability.  A maximum rating of 40 percent rating is 
warranted for nonunion of the tibia and fibula with lose 
motion requiring brace.  

On VA examination in August 2005, the Veteran reported 
swelling, pain, locking, giving way, and stumbling and 
falling.  He reported falling down the stairs just one week 
prior when his right knee gave way.  He said that he can no 
longer swim, run, and squat, and has difficulty with stairs, 
prolonged walking and getting in and out of his car.  He 
stated that he used a cane for support.

Upon physical examination, it was noted that the right knee 
was visibly swollen with moderate subpatellar tenderness to 
light palpation.  Range of motion was as follows: flexion 
right 72/140, extension right -4.  There was negative 
anterior posterior drawer with increased pain with 
application of valgus and varus stress.  There was positive 
crepitus with passive range of motion.  The VA examiner 
diagnosed degenerative joint disease.  It was noted that a 
December 2004 x-ray showed age appropriate osteoarthritis and 
slight deformity mid-shaft right tibia.  

When the Veteran was afforded another VA examination in May 
2007, he rated knee pain an 8 (on a scale of 0 to 10 with 10 
being the most severe), associated with weakness, stiffness, 
locking, fatigue and lack of endurance precipitated by 
walking, standing, and bending.  It was alleviated by 
Etodolac.  The VA examiner noted that there were no other 
treatments and the Veteran reported he used a cane, which he 
was not using at this point.  The Veteran reported a history 
of arthritis.  He denied flareups above and beyond baseline 
levels of discomfort.  There was no surgery, no dislocations, 
no occupational limitation and non-occupational functional 
limitations.  It was further noted that there was no specific 
functional daily non-occupational limitations reported.  The 
impression was right knee, age-appropriate degenerative joint 
disease consistent with age.  The VA examiner noted that 
there is ongoing consistent documentation by his primary care 
provider that the Veteran did not complain of any knee pain.  

Upon physical examination, it was noted that range of motion 
on the right was from 0 to 125.  The Veteran was unable to do 
McMurray testing due to guarding, therefore the VA examiner 
was unable to assess stability.  Lachman testing was 
negative.  

A 30 percent rating is not warranted for malunion of the 
tibia and fibula because there is no evidence marked knee 
disability.  Here, it was noted that the Veteran did not 
consistently complain of pain; and that although he used a 
cane, he did not use one at the time of the May 2007 VA 
examination.  Treatment consisted mainly of Etodolac.  
Additionally, a maximum rating of 40 percent rating is not 
warranted for nonunion of the tibia and fibula for there is 
no evidence of loose motion requiring brace.  

Turning to other Diagnostic Codes applicable to knee 
disabilities, the Board notes that Diagnostic Code 5256 is 
not for application because there is no evidence of ankylosis 
of the knee.  Thus, this Diagnostic Code is also not for 
application.      

Under Diagnostic Code 5258 for dislocated semilunar cartilage 
with frequent episodes of "locking," pain, and effusion into 
the joint, a 20 percent disability rating is the highest 
available rating.  

There is no rating in excess of 10 percent available under 
Diagnostic Codes 5259 and 5263.  Consequently, Diagnostic 
Codes 5259 and 5263 are not for application.  See 38 C.F.R. § 
4.71(a), Diagnostic Codes 5256, 5258, 5259 and 5263.  

Additionally, the Board notes that Diagnostic Code 5010 
applies to traumatic arthritis and provides that such is 
evaluated based upon limitation of motion of the affected 
part, like degenerative arthritis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Pursuant to Diagnostic Code 5003, 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation.  X-ray evidence of 
involvement of two or more major joints or two or more minor 
joints warrants a 10 percent evaluation.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5003.

The Board acknowledges that the Veteran has osteoarthritis.  
Thus, his disability could be rated higher based on 
limitation of motion under Diagnostic Codes 5260 and 5261.  
See generally VAOPGCPREC 9-04.  The Board notes at this point 
that normal flexion of the knee is to 140 degrees, and normal 
extension of the knee is to 0 degrees.  38 C.F.R. § 4.71, 
Plate II.

Diagnostic Code 5260 provides that a rating of 20 percent 
rating is warranted for flexion limited to 30 degrees.  A 
maximum rating of 30 percent is warranted for flexion limited 
15 degrees.  However, Diagnostic Code 5260 would not provide 
a higher rating than the current 20 percent since the August 
2005 VA examination shows that flexion was to 72 degrees and 
the May 2007 VA examination shows that flexion was to 125 
degrees.  In other words, the Veteran does not have 
limitation of flexion to 15 degrees or less to warrant 
assignment of the next higher rating of 30 percent.  

A 20 percent disability rating is allowed under Diagnostic 
Code 5261 when extension of the leg is limited to at least 15 
degrees.  A 30 percent rating is warranted when extension of 
the leg is limited to at least 20 degrees.  A 40 percent 
rating is warranted when extension of the leg is limited to 
at least 30 degrees.  A 50 percent rating is warranted when 
extension of the leg is limited to at least 45 degrees.  
However, a rating in excess of the current 20 percent is not 
warranted under Diagnostic Code 5261 since there is no 
evidence of extension limited to 20 degrees or more.  
Extension was limited to 4 degrees at the 2005 examination, 
and there was no limitation of extension noted at the  May 
2007 VA examination.        

The Board acknowledges the VA General Counsel Precedent 
Opinion, VAOPGCPREC 9-2004 (September 17, 2004), where it was 
held that a claimant who had both limitation of flexion and 
limitation of extension of the same leg must be rated 
separately under diagnostic codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  However, the 4 degrees limitation of 
extension in this case would not result in a compensable 
rating under Code 5261.  The Board does not interpret the 
General Counsel opinion as providing for separate ratings for 
any limitation of flexion and extension which does not meet 
the criteria for compensable ratings under Codes 5260 and 
5261.

The Board also acknowledges the February 2009 from the 
representative of the Veteran who asks that the Veteran be 
granted a separate 10 percent rating for traumatic arthritis 
of the right knee.  The Board notes that separate ratings may 
be assigned for knee disability under Diagnostic Codes 5257 
and 5003 where there is x-ray evidence of arthritis in 
addition to recurrent subluxation or lateral instability.  
See generally VAOPGCPREC 23-97 and VAOPGCREC 9-98.  The 
opinions of the VA's General Counsel appear to require 
persuasive evidence that a claimant actually suffers from the 
symptomatology set forth in the different rating codes before 
separate ratings may be assigned.

However, the Board finds that the evidence of record does not 
support a separate rating.  Although there is evidence of 
arthritis, there is no medical evidence of recurrent 
subluxation or lateral instability pursuant to Diagnostic 
Code 5257.  Thus, the Board finds that a separate 10 percent 
rating under Code 5257 for the Veteran's disability is not 
for application.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  On VA 
examination in August 2005, it was noted that after multiple 
repetitions, there was a 10 degree loss of flexion on the 
right due to pain and lack of endurance.  The Board finds 
that the currently assigned 20 percent disability rating 
adequately compensates him for any pain and functional loss.  
Also, on VA examination in May 2007, the VA examiner noted, 
"Repetitions times three was [sic] no additional loss of 
range of motion."

Again, the Board acknowledges the February 2009 statement 
from the Veteran's representative in which he essentially 
argues that the May 2007 VA examination were inadequate since 
the nurse practitioner did not have her opinion properly 
verified by a credentialed clinician, and that the nurse 
practitioner did not use a goniometer to take accurate 
measurements.  The representative continued that a nurse 
practitioner cannot have a PA validate a medical opinion, and 
that a nurse practitioner and a PA may not competently offer 
a diagnosis.  The Board notes that the VA may satisfy its 
duty to assist by providing a medical examination conducted 
by one able to provide "competent medical evidence" under 
38 C.F.R. § 3.159(a)(1)).  Cox v. Nicholson, 20 Vet. App. 563 
(2007).  In Cox, the Court noted that the VA satisfied its 
duty to assist when it provided a medical examination by a 
nurse practitioner.  Id. at 568.  Further, there is nothing 
of record to suggest that the May 2007 VA examination was 
conducted improperly.              

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the Veteran that the 
service connected disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  As noted above, at a December 2004 
medical appointment at the VA, the Veteran reported that he 
quit his job because of his back pain.  The Board 
acknowledges a letter that was received in August 2005 
written by his former manager who shared that the Veteran had 
once worked on a cleaning team and concluded that the Veteran 
could "no longer be employed for this type of work" due to 
his disabilities.  While it is unclear to the Board which 
specific disabilities to which she was referring, assuming 
for the sake of argument that she was also referring to the 
Veteran's right knee impairment of tibia, the Board notes 
again that nothing precludes the Veteran from obtaining other 
employment that would accommodate his disability.  Under 
these circumstances, the Board finds that the Veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Again, the Veteran may always advance an increased rating 
claim if the severity of his disability should increase in 
the future.  




ORDER

Entitlement to a rating in excess of 20 percent for service-
connected impairment of tibia, right knee, is not warranted.  
To this extent, the appeal is denied. 


REMAND

After reviewing the medical evidence pertinent to the low 
back disability issue, the Board believes additional 
examination, to include neurological examination, is 
necessary to fully assist the Veteran.  The extent of any 
associated neurological impairment is unclear.  The Board 
notes that Note (1) of the General Rating Formula for 
Diseases and Injuries of the Spine provides that associated 
objective neurologic abnormalities should be separately 
evaluated under an appropriate diagnostic code.  38 C.F.R. 
§ 4.71a (2008).  

In view of the need to return the file to the RO for such an 
examination, it is appropriate to also direct notice to the 
Veteran in compliance with the judicial holding in Vazquez.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should furnish the Veteran an 
appropriate letter notifying the Veteran 
of the elements addressed in Vazquez-
Flores v. Peak, 22 Vet.App. 37 (2008).  

2.  The Veteran should be scheduled for a 
VA spine examination (to include both 
orthopedic and neurological 
examinations).  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination.  All medically indicated 
special tests should be accomplished, and 
all examination findings should be 
clearly reported to allow for application 
of VA rating criteria.  The examiner 
should clearly report whether there is 
evidence of associated objective 
neurologic abnormalities.  

3.  After completion of the above, the RO 
should review the expanded record and 
determine if a higher rating is warranted 
for the Veteran's service-connected low 
back disability, to include whether 
separate evaluations are warranted for 
any associated neurologic abnormalities.  
The Veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


